IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE MARK KAUFMAN and W & L ENTERPRISES LTD., Plaintiffs, v. CENTRAL EUROPEAN DISTRIBUTION CORPORATION, a Delaware Corporation, Defendant. ) C.A. No. verified complaint pursuant to 8 Del c. § 211 Plaintiffs Mark Kaufman and W & L Enterprises Ltd., stockholders of Central European Distribution Corporation (“CEDC” or the “Company”), bring this action pursuant to 8 Del. C. §211(c) to compel a meeting of stockholders of the Company, and allege for this Complaintasfollows: the parties 1.
